Decree affirmed with costs. The bill alleges wrongs to a corporation in which the plaintiff is a minority stockholder, done by one Berns who owns or controls a majority of the stock. It alleges also wrongs done by the same Berns to the plaintiff individually with respect to a note owed by the plaintiff to another corporation controlled by Berns, to secure which the plaintiff pledged his minority stock in the first named corporation. The demurrer was properly sustained on the ground of multifariousness, if on no other ground. The case is governed by Whitney v. Whitney, 296 Mass. 13. Following the sustaining of the demurrer, the bill was properly dismissed.